HOOK, Circuit Judge
(concurring). After giving the statute the very broadest construction, and after according to the verdict all the presumptions and advantages of rules of practice to which it is entitled, I am still unable to bring myself to assent to the conviction. In the opinion of the court the case is very properly stated in the aspect most unfavorable to the accused; but it is not improper to say further that, so to state it, it was necessary to sift it out of a mass of evasions and contradictions by a woman of confessed immoral character possessed of a motive of revenge.